Citation Nr: 0104385	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for allergic rhinitis 
and allergies.

2.  Entitlement to an increased (compensable) initial 
evaluation for left little finger disability.

3.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from December 1990 to August 
1991.  He also had prior active and inactive duty for 
training with a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  An August 1998 rating decision granted service 
connection for residuals of an injury to the left little 
finger and evaluated that disability as noncompensable, 
effective in September 1995.  A March 1999 rating decision 
denied a claim of entitlement to service connection for 
allergic rhinitis, and denied an evaluation in excess of 30 
percent for bronchial asthma.  In July 1999, the RO issued a 
statement of the case addressing the denial of service 
connection for allergic rhinitis, and the evaluations of 
bronchial asthma and residuals of a left little finger 
injury.  In August 1999, the veteran submitted a substantive 
appeal of the determination on those issues.  A February 2000 
rating decision denied an evaluation in excess of 10 percent 
for generalized anxiety disorder.  In May 2000, the veteran 
disagreed with that determination and requested a statement 
of the case, which was issued in May 2000.  The veteran 
submitted a timely substantive appeal in May 2000.

By a statement stated in May 1999, the veteran requested a 
hearing before the Board.  In January 2000, the veteran 
requested that he be provided a hearing before the Regional 
Office instead of a hearing before the Board.  By a statement 
submitted to the Regional Office in May 2000, the veteran 
canceled his request for a personal hearing.  The veteran has 
been afforded his right to a personal hearing or a hearing 
before the Board, and the Board may proceed to review the 
appeals on the merits.

In a statement submitted in October 1998, the veteran stated 
that he wished to seek service connection for allergies that 
had their onset during the veteran's active service.  This 
statement appears to be an addition to or clarification of 
his claim for service connection for allergic rhinitis.  The 
Board finds that the issue on appeal is more accurately 
stated as reflected on the title page of this decision.

The Board notes that, in a statement submitted to the RO in 
June 1995, the veteran sought service connection for skin 
conditions on the right arm and nose and for chronic severe 
headaches.  A statement of the case was issued in May 1997, 
following the veteran's notice of disagreement with the 
denials of service connection for those disorders.  However, 
a substantive appeal submitted in June 1997 indicated only 
that the veteran wished to appeal the denial of service 
connection for left little finger injury, and did not 
reference any other issue.  The block allowing the veteran to 
appeal "all issues" was blank.  Although the veteran 
stated, in correspondence submitted in May 2000, that he 
wished to appeal denials of service connection for residuals 
of a left hand injury, headaches, and a skin condition of the 
nose and right arm, the 1996 denials of service connection 
for those disorders are final, and those issues are not 
before the Board on appeal at this time.  The Board also 
notes that, in a June 1995 statement, the veteran disagreed 
with a May 1995 rating decision which denied service 
connection for post-traumatic stress disorder (PTSD).  The RO 
has not responded to this disagreement.  Pursuant to the 
ruling in Manlincon v. West, 12 Vet. App. 238 (1999), the 
issue of entitlement to service connection for PTSD is 
addressed in the REMAND below. 


FINDINGS OF FACT

1.  The residuals of an injury to the left little finger are 
manifested by subjective complaints of partial numbness of 
the finger, pain on use, no objective loss of range of motion 
or grip strength, and by a non-tender, non-painful scar.

2.  The veteran's anxiety disorder is manifested by 
complaints of anxiety, irritability, and difficulty dealing 
with tension, and assignment of a Global Assessment of 
Functioning score of 80.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for residuals of left little finger injury are met.  
38 U.S.C.A. §§ 1155, 5107 (West 19991); 38 U.S.C.A. §§ 4.45, 
4.71a, Diagnostic Code 5227, 4.118, Diagnostic Code 7805 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for allergic rhinitis and allergies, as he 
believes that allergies and resulting allergic rhinitis were 
first manifested in service.  The veteran also contends that 
each of his service-connected disabilities is more severely 
disabling than reflected by the current evaluation.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal for a compensable 
evaluation for left little finger disability involves the 
initial assignment of a disability evaluation, the Board must 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

1.  Claim for compensable initial evaluation for residuals, 
left little finger injury

Service medical records establish that the veteran hit his 
left (minor) hand, metacarpal area, and that tendon 5 (fifth 
digit, or little finger) was sutured, in early September 
1994.  By a claim submitted in September 1995, the veteran 
sought service connection for the residuals of this injury.  
The veteran also submitted records reflecting that he was on 
inactive duty for training status with his reserve unit at 
the time of this injury.

At a personal hearing conducted in February 1998, the veteran 
testified that he hit his left hand on a mesh fence, cutting 
the knuckles and little finger.  He testified that it 
required stitches, and that, even after the laceration 
healed, some numbness and discomfort with bending the little 
finger remained.  He stated that he had to keep the finger 
straight, such as when he was driving or lifting objects with 
the fingers bent, because it became painful when held bent.

On VA examination conducted in April 1998, the veteran 
reported discomfort and numbness in the left little finger.  
He reported that the precipitating factor for discomfort was 
driving or lifting objects like a supermarket bag.  There 
were no visible anatomic defects of the left little finger, 
although there was a scar, two centimeters in length, one 
centimeter in width, which was not tender to palpation.  
There was no limitation of motion of the little finger of the 
left hand, and the veteran was able to touch the medial 
transverse fold of the left palm with the tips of that finger 
(and all other fingers of the left hand).  Muscle strength 
was 5/5.

By an August 1998 rating decision, the veteran was granted 
service connection  for residuals of an injury to the left 
little finger, and a noncompensable evaluation was assigned, 
effective in September 1995.  The veteran disagreed with that 
evaluation.   

The residuals of the injury to the left little finger are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227, 
and 38 C.F.R. § 4.118, DC 7805.  Under the provisions of DC 
5227, favorable or unfavorable ankylosis of a fifth finger, 
minor or major, is rated as noncompensably disabling.  
Extremely unfavorable ankylosis of the fifth finger may be 
rated as an amputation, under DC 5156.  Under the provisions 
of DC 5156, a 10 percent rating will be assigned for 
amputation of the fifth finger at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  In this case, the evidence clearly reflects that 
there is no ankylosis, either favorable or unfavorable, so a 
compensable evaluation under DC 5227 or 5156 is not 
warranted.  

DC 7805 provides criteria for evaluating scars, and notes 
that disability evaluation is to be assigned on the basis of 
limitation of function of the part affected.  However, in 
reviewing the record, the Board is unable to find any 
evidence of limitation of function due to the scar.  

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  The scar residual itself is not tender or 
painful on objective demonstration.  Nevertheless, the 
evidence reflects that the veteran has reported consistent 
complaints of subjective pain and numbness, and there is no 
evidence which is inconsistent with such reports.  The Board 
must consider whether there is additional functional loss due 
to pain, weakness, fatigue, or incoordination, since there is 
objective medical evidence of pathology, including a tendon 
injury requiring suturing initially, and a residual scar.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

With consideration of the veteran's objective evidence of 
pain, and resolving reasonable doubt in the veteran's favor, 
the Board finds that a 10 percent rating is warranted.  No 
higher rating is provided for under either DC 5227 or DC 
7805, even considering all reported manifestations of pain 
and disability.  The preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of an 
injury to the left little finger.  The evidence is not in 
equipoise to warrant an evaluation in excess of 10 percent 
for left fifth finger disability, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  

2.  Claim for increased evaluation for anxiety disorder

Service medical records reflect that the veteran complained 
of anxiety during his Persian Gulf service.  

On VA examination conducted in June 1992, the veteran 
complained of irritability, anxiety, and depression.  He also 
reported a history of alcohol abuse and cocaine abuse, with 
current abstinence for drugs and alcohol.  An anxiety 
disorder was diagnosed, but a diagnosis of post-traumatic 
stress disorder was ruled out.  

On VA examination conducted in November 1994, the veteran 
again complained of feeling insecure and anxious.  He 
reported that he was drinking heavily, but was not using 
cocaine.  Anxiety disorder was again diagnosed, but the 
examiners concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  A GAF score of 80 was 
assigned.  

May 1995 clinical records provided by a Vet Center reflect 
that the veteran sought treatment to assist with decreasing 
his use of alcohol and he also sought marital counseling.  In 
a 1995 statement, the veteran contended that a 10 percent 
evaluation for anxiety disorder was too low because 
medications that the veteran was taking for that disorder 
caused side effects such as headaches.

A February 2000 VA examination reflects that Desyrel and 
Sertraline (Zoloft) were prescribed for the veteran in May 
1999 as part of an alcohol dependence treatment program.  The 
veteran was working for VA part-time.  He was divorced and 
was living with his parents.  He reported anxiety, 
irritability, and poor tolerance of tension.  The veteran was 
anxious and his affect was constricted.  His speech was clear 
and coherent, his judgment was fair.  His attention, 
concentration, and memory were good.  A Global Assessment of 
Functioning (GAF) score of 80 was assigned.  The GAF Scale 
considers psychological, social, and occupational functioning 
on a hypothetical continuum of mental health and illness.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL 
32 (4th ed. 1994) (DSM-IV).  A GAF score of 80 indicates that 
the examinee has no more than slight impairment of social, 
occupational, or school functioning, or transient symptoms 
when under stress.  38 C.F.R. § 4.130.

The veteran submitted the claim for an increased evaluation 
for an anxiety disorder in November 1998, and thereafter 
timely disagreed with and appealed denial of an evaluation in 
excess of 10 percent.  The veteran's anxiety disorder is 
evaluated under 38 C.F.R. § 4.130, DC 9400, and evaluated 
under the criteria included in the general rating formula for 
mental disorders.  

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when symptomatology causes occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships. 

In this case, there is no medical evidence that the veteran's 
anxiety disorder has interfered with school or industrial 
functioning.  The evidence reflects that the veteran was able 
to complete additional education following service, and 
reflects that he has worked in several types of positions 
since he completed his work-study program.  There is no other 
evidence, such as a statement from an employer, establishing 
that the veteran's anxiety disorder interferes with obtaining 
or retaining employment.  

The veteran's mental status examination disclosed no symptoms 
other than an anxious mood and constricted affect.  Those 
symptoms are consistent with the assigned 10 percent 
evaluation, but do not warrant a 30 percent evaluation.  
There is no medical evidence that the veteran has panic 
attacks, suspiciousness, or chronic sleep impairment as a 
result of his service-connected anxiety disorder, and the 
evidence objectively establishes that the veteran has no 
memory impairment.  Thus, the criteria for a 30 percent 
evaluation are not met.  Moreover, the Board has considered 
whether the veteran meets the criteria for a 50 percent 
evaluation, and finds that there is no evidence to support a 
50 percent evaluation.

The Board notes that the veteran is divorced, but notes that 
a preponderance of the evidence of record reflects that the 
veteran's divorces took place when the veteran was using 
alcohol or drugs; there is no medical evidence which 
attributes the veteran's marital difficulties to his anxiety 
disorder, nor does the veteran so contend.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for an anxiety disorder.  The evidence 
is not in equipoise to warrant a more favorable result, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  


ORDER

Entitlement to a compensable initial evaluation of 10 percent 
for residual of left little finger injury is granted.

Entitlement to an evaluation in excess of 10 percent for 
anxiety disorder is denied.


REMAND

Initially, the Board notes that the regulations pertaining to 
evaluating respiratory disabilities were revised, effective 
in October 1996.  As the veteran's claim for an increased 
rating for bronchial asthma was received by the RO in 1995, 
his claim must be evaluated under both the criteria in effect 
at the time the veteran submitted his claim and under the 
revised criteria now applicable, to determine if either 
criteria is more favorable to the veteran than the other.  

The veteran's bronchial asthma, under the revised 
regulations, is evaluated under the criteria at 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, which primarily rates the 
pulmonary condition based on pulmonary function study test 
results including Forced Expiratory Volume in one second 
(FEV-1), or the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC), or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)), or maximum exercise capacity.  DC 6602 
(2000).  However, when the veteran last underwent pulmonary 
function testing in December 1998, the FEV-1/FVC ratio was 
not specified, and there is no evidence that the veteran's 
DLCO (SB) or his maximum exercise capacity were measured.  As 
the rating criteria require such tests to be considered when 
rating the veteran's service-connected pulmonary disorder, it 
is the judgment of the Board that the veteran should undergo 
another, more comprehensive, VA respiratory examination.  

The Board also notes that the report of the December 1998 VA 
examination reflects that the veteran was taking medication 
to control bronchial asthma, but does not reflect the 
veteran's exact medication regimen, including the frequency 
or dosage amounts.  Such information is also required in 
order to evaluate the veteran's pulmonary disability under 
the specified criteria.  

Additionally, the veteran contends that he has allergic 
rhinitis which is either etiologically related to his 
bronchial asthma or was manifested (but not diagnosed) in 
service when his bronchial asthma was diagnosed.  More 
broadly, the veteran, in a statement submitted in October 
1998, stated that he wished to seek service connection for 
allergies that had their onset during the veteran's Persian 
Gulf service. 

The RO's March 1999 rating decision denied service connection 
for allergic rhinitis, but did not address the veteran's 
contention that he was entitled to service connection for 
allergies which were first manifested during service.  The 
veteran's contention that he is entitled to service 
connection for allergies is a clarification of or an addition 
to the veteran's claim for service connection for allergic 
rhinitis.  As noted in the Introduction, above, the Board 
finds that the issue on appeal is more accurately stated as 
expanded to include both allergies and allergic rhinitis.  
Further development of this claim is required.  On remand, 
any recent treatment records regarding the veteran's 
respiratory disability should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

The VA examiner who conducted the December 1998 examination 
stated that the veteran's allergic conditions are a 
precipitant factor in his asthma.  The Board notes that 
medical evidence distinguishing symptomatology attributable 
to bronchial asthma from symptomatology attributable to 
allergies may be required if service connection is granted 
for allergies.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board notes that, on remand in this case, the RO is required 
to comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In May 1995, the RO denied a claim of entitlement to service 
connection for PTSD.  A May 1995 letter which notified the 
veteran of the decision is of record.  In June 1995, the 
veteran submitted a statement which raised additional claims 
and which included disagreement with the denial of service 
connection for PTSD.  This document was in writing, and was 
received within the allotted time for notices of 
disagreement.  38 C.F.R. §§ 20.201, 20.302(a) (2000).  A 
notice of disagreement initiates an appeal that is under the 
Board's jurisdiction.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO should provide the appellant with a statement 
of the case addressing this issue and otherwise afford due 
process.  See 38 C.F.R. §§ 3.103, 20.26 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a lung condition, 
rhinitis, or allergies, since December 
1998, or who have treated him for a 
psychiatric disorder since May 1995.  The 
RO should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  38 C.F.R. § 3.159. 

2.  The RO should afford the veteran a 
pulmonary examination to: (a) determine 
the severity of his bronchial asthma; 
and, (b) to determine whether the veteran 
has allergic rhinitis or allergies which 
were incurred in service or which were 
first manifested in service.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

(a) All appropriate tests and studies 
should be performed, including pulmonary 
function tests, which yield all necessary 
results for rating the disorder under the 
new version of Codes 6600 and 6602, such 
as FEV-1, FEV-1/FVC, DLCO (SB), and 
maximum exercise capacity.  Any other 
diagnostic studies deemed necessary by 
the examiner should also be accomplished. 
In addition, with respect to any 
medication prescribed for control of the 
veteran's asthma, especially 
corticosteroid or immuno-suppressive 
medication(s) the veteran may be taking, 
the examiner should state what 
medications the veteran is taking, 
including the frequency and the dosage, 
and should comment on whether daily use 
of the same is clinically required.  

(b) The examiner(s) must be asked to 
provide an opinion as to whether the 
veteran has allergic rhinitis or 
allergies, and, if so, whether such 
disorder(s) was incurred in or as a result 
of service, or was first manifested in, or 
was aggravated by, service.  If the 
examiner determines that the veteran has 
allergic rhinitis or an allergy, and that 
such disorder(s) was/were manifested in or 
is/are etiologically related to the 
veteran's service, the examiner should 
separately describe the symptoms of 
bronchial asthma, and allergic rhinitis, 
if present, and should identify 
symptomatology attributable to each 
disorder with specificity. 

3.  The RO must provide the veteran and 
his representative a statement of the case 
on the issue of entitlement to service 
connection for PTSD, and notify them of 
the time within which an appeal must be 
filed in order to perfect an appeal.  The 
veteran must be offered the opportunity to 
submit any additional evidence to support 
his claim of entitlement to service 
connection for PTSD.  The RO must review 
any additional clinical records or other 
evidence obtained in connection with this 
remand, and undertake any additional 
factual development or procedural action 
required as a result of evidence obtained 
or submission of a perfected appeal, if 
completed.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



